DETAILED ACTION
Claims 1-3, 6-10, 12-14 and 17-20 are pending.  Claims 1, 6, 10, 12 and 17 have been amended.  Claims 4, 5, 11, 15 and 16 have been canceled.  Claims 1-3, 6-10, 12-14 and 17-20 are rejected.
The instant application claims foreign priority to application No. KR10-2018-0014147 filed on 02/05/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al., Patent Application Publication No. 2009/0070786 (hereinafter Alves) in view of Shimoi, Patent Application Publication No. 2014/0052928 (hereinafter Shimoi), Auerbach et al., Patent Application Publication No. 2012/0054718 (hereinafter Auerbach) and Akiyama et al., Patent Application Publication No. 2016/0092317 (hereinafter Akiyama).

Regarding claim 1, Alves teaches:
receiving, by a management unit of the storage server (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), a stream generation request from a client and inserting the stream generation request into a queue of a management request processing unit in the storage server (Alves Paragraph [0514], Inbound application events (stream generation request) received from streams can be inserted into the connected execution queue);
sending, by the management request processing unit (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), a stream identifier corresponding to the stream generation request and information about the I/O worker to the client (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”);
receiving, by the management request processing unit (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), a read request from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), the read request including the steam identifier, the information about the I/O worker (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types), or both;
inserting, by the management request processing unit (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), the read request into a queue of the I/O worker (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue);
wherein sending the stream identifier and the information about the I/O worker is configured such that the management request processing unit transmits result information of the stream generation request to the client (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the result information including at least one of the stream identifier (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the information about the I/O worker, the information about the required processing time, and dummy data, and
calculate a maximum number of asynchronous readahead operations based on the required Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events (Akiyama teaches the response time and processing time)).
Alves does not expressly disclose:

reading data by performing, by the I/O worker, adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request;
transmitting, by the I/O worker, the data read by performing the adaptive prefetching to the client; and
However, Shimoi teaches:
An adaptive prefetching method, the adaptive prefetching method being performed by a storage server in a distributed file system (Shimoi Paragraph [0063], prefetch control function transmits the decided change value of the number of prefetch blocks (M) to the prefetch control unit 38), comprising:
reading data by performing, by the I/O worker (Shimoi Paragraph [0031], a host I/O to/from a logical volume), adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request (Shimoi Paragraph [0071], unit ( I/O size) in which the prefetch control unit 38 reads data from the disk 39 into the cache memory 34 does not need to match a unit in which the server/host 31 reads data from the cache memory 34, Paragraph [0061], prefetch assigned with "identification number");
transmitting, by the I/O worker (Shimoi Paragraph [0031], a host I/O to/from a logical volume), the data read by performing the adaptive prefetching to the client (Shimoi Paragraph [0063], prefetch control function transmits the decided change value of the number of prefetch blocks (M) to the prefetch control unit 38); and
The claimed invention and Shimoi are from the analogous art of prefetch systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Shimoi to have combined Alves and Shimoi.

Alves does not expressly disclose:
selecting, by the management request processing unit from among a plurality of Input/Output (I/O) workers included in the storage server, an I/O worker to handle all read requests corresponding to a stream corresponding to the stream generation request;
However, Auerbach teaches:
selecting, by the management request processing unit from among a plurality of Input/Output (I/O) workers included in the storage server (Auerbach Paragraph [0143], nodes are tasks which read data from an input port, apply a worker method to the data, and commit the results to an output stream), an I/O worker to handle all read requests corresponding to a stream corresponding to the stream generation request (Auerbach Paragraph [0143], nodes are tasks which read data from an input port, apply a worker method to the data, and commit the results to an output stream);
The claimed invention and Auerbach are from the analogous art of worker systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alves and Auerbach to have combined Alves and Auerbach.  One of ordinary skill in the art would recognize the benefits of using worker methods for the data in order to read the data efficiently.
Alves does not expressly disclose:
calculating, by the management unit, a required processing time, which is a time taken to process the stream generation request,

However, Akiyama teaches:
calculating, by the management unit (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time), a required processing time (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time required to process the stream data in real time for each operator), which is a time taken to process the stream generation request (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time required to process the stream data in real time for each operator),
wherein the client is configured to calculate a required request-response time (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), which is a time taken to receive the result information of the stream generation request after sending the stream generation request (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), and
The claimed invention and Akiyama are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Akiyama to have combined Alves and Akiyama.
The motivation to combine Alves and Akiyama is to improve streaming by determining a processing time.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the processing time of Akiyama in order to obtain the predictable result of 

Regarding claim 8, Alves in view of Shimoi, Auerbach and Akiyama further teaches:
The adaptive prefetching method of claim 1, wherein inserting the read request into the queue of the I/O worker is configured to insert the read request into a queue of an I/O worker that takes exclusive charge of an individual stream corresponding to the stream identifier of the read request (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue, Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), among multiple I/O workers (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), and then allow the I/O worker to process the read request (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become).

Regarding claim 12, Alves teaches:
A storage server, comprising: a processor (Alves Paragraph [0013], including at least one processor 108);
a plurality of Input/Output (I/O) workers (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become);
a management unit for receiving a stream generation request from a client and inserting the stream generation request into a queue of a management request processing unit in a distributed file Alves Paragraph [0514], Inbound application events (stream generation request) received from streams can be inserted into the connected execution queue);
the management request processing unit for (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types):
sending a stream identifier corresponding to the stream generation request and information about the I/O worker to the client (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”),
receiving a read request from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), the read request including the information about the I/O worker, the stream identifier (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types), or both, and
inserting the read request into a queue of the I/O worker (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue); and
transmits result information of the stream generation request to the client (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the result information including at least one of the stream identifier (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the information about the I/O worker, information about the required processing time, and dummy data, and
calculates a maximum number of asynchronous readahead operations based on the required request-response time and the required processing time (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events (Akiyama teaches the response and processing time)).
Alves does not expressly disclose:
the I/O worker for reading data by performing adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request and transmitting the read data to the client,
However, Shimoi teaches:
an I/O worker for reading data by performing adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request and transmitting the read data to the client (Shimoi Paragraph [0071], unit ( I/O size) in which the prefetch control unit 38 reads data from the disk 39 into the cache memory 34 does not need to match a unit in which the server/host 31 reads data from the cache memory 34, Paragraph [0061], prefetch assigned with "identification number"),
The claimed invention and Shimoi are from the analogous art of prefetch systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Shimoi to have combined Alves and Shimoi.
The motivation to combine Alves and Shimoi is to improve processing by using prefetching.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the perfecting of Shimoi in order to obtain the predictable result of improving processing.  
Alves does not expressly disclose:
selecting, from among the plurality of I/O workers, an I/O worker to handle all read requests corresponding to a stream corresponding to the stream generation request;
However, Auerbach teaches:
selecting, from among the plurality of I/O workers (Auerbach Paragraph [0143], nodes are tasks which read data from an input port, apply a worker method to the data, and commit the results to an output stream), an I/O worker to handle all read requests corresponding to a stream corresponding to the stream generation request (Auerbach Paragraph [0143], nodes are tasks which read data from an input port, apply a worker method to the data, and commit the results to an output stream);
The claimed invention and Auerbach are from the analogous art of worker systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alves and Auerbach to have combined Alves and Auerbach.  One of ordinary skill in the art would recognize the benefits of using worker methods for the data in order to read the data efficiently.
Alves does not expressly disclose:
wherein the management unit calculates a required processing time, which is a time taken for the management request processing unit to process the stream generation request, and
wherein the client calculates a required request-response time, which is a time taken to receive the result information of the stream generation request after sending the stream generation request, and
However, Akiyama teaches:
Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), which is a time taken for the management request processing unit to process the stream generation request (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), and
wherein the client calculates a required request-response time (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), which is a time taken to receive the result information of the stream generation request after sending the stream generation request (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), and
The claimed invention and Akiyama are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Akiyama to have combined Alves and Akiyama.
The motivation to combine Alves and Akiyama is to improve streaming by determining a processing time.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the processing time of Akiyama in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Akiyama.


The storage server of claim 12, wherein the management request processing unit, after inserting the read request into the queue of the I/O worker (Alves Paragraph [0514], inbound application events received from streams can be inserted into the connected execution queue), then allows the I/O worker to process the read request (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become).

Claims 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi, Auerbach, Akiyama and Ogawa et al., Patent Application Publication No. 2014/0056577 (hereinafter Ogawa).

Regarding claim 2, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 1.
Alves in view of Shimoi, Auerbach and Akiyama does not expressly disclose:
generating, by the management request processing unit having received the stream generation request, a file object including a prefetched context by opening a file corresponding to a stream generated by the client; and
generating, by the management request processing unit, stream information related to an identifier of the generated file object and the stream identifier.
However, Ogawa teaches:
generating, by the management request processing unit having received the stream generation request (Ogawa Paragraph [0289], stored in one interleaved stream file, it is possible to open the interleaved stream file as an m2ts file), a file object including a prefetched context by opening a file corresponding to a stream generated by the client (Ogawa Paragraph [0289], stored in one interleaved stream file, it is possible to open the interleaved stream file as an m2ts file); and
Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information).
The claimed invention and Ogawa are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Ogawa to have combined Alves and Ogawa.
The motivation to combine Alves and Ogawa is to improve streaming by allowing for the ability to open files.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the opening of files of Ogawa in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Ogawa.

Regarding claim 3, Alves in view of Shimoi, Auerbach, Akiyama and Ogawa further teaches:
The adaptive prefetching method of claim 2, further comprising: receiving, by the management unit, a stream deletion request from the client (Ogawa Paragraph [0411], copying and deleting, onto the video stream, audio stream, subtitle stream); and
deleting the file object including the prefetched context by closing an identifier of a file object of a stream corresponding to the stream deletion request (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information, Paragraph [0411], copying and deleting, onto the video stream, audio stream, subtitle stream).

Regarding claim 13, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 12.

wherein the management request processing unit generates a file object including a prefetched context by opening a file corresponding to a stream generated by the client, and generates stream information related to an identifier of the generated file object and the stream identifier.
However, Ogawa teaches:
wherein the management request processing unit generates a file object including a prefetched context by opening a file corresponding to a stream generated by the client (Ogawa Paragraph [0289], stored in one interleaved stream file, it is possible to open the interleaved stream file as an m2ts file), and generates stream information related to an identifier of the generated file object and the stream identifier (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information).
The claimed invention and Ogawa are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Ogawa to have combined Alves and Ogawa.
The motivation to combine Alves and Ogawa is to improve streaming by allowing for the ability to open files.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the opening of files of Ogawa in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Ogawa.

Regarding claim 14, Alves in view of Shimoi, Auerbach, Akiyama and Ogawa further teaches:
The storage server of claim 13, wherein the management unit receives a stream deletion request from the client and deletes the file object including the prefetched context by closing an Ogawa Paragraph [0411], copying and deleting, onto the video stream, audio stream, subtitle stream).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi, Auerbach, Akiyama and Bowman-Amuah, Patent Application Publication No. 2003/0058277 (hereinafter Bowman).

Regarding claim 6, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 1.
Alves in view of Shimoi, Auerbach and Akiyama does not expressly disclose:
wherein sending the stream identifier and the information about the I/O worker is configured to transmit the dummy data, the stream identifier, and the information about the I/O worker to the client, wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server.
However, Bowman teaches:
wherein sending the stream identifier and the information about the I/O worker is configured to transmit the dummy data (Bowman Paragraph [4230], data handlers can be created to return dummy data), the stream identifier (Bowman Paragraph [4235], attribute an object writes to the stream is its CLASS_ID), and the information about the I/O worker to the client (Bowman Paragraph [3655], work or allocation thread runs on the queue and makes calls), wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server (Bowman Paragraph [4230], data handlers can be created to return dummy data, these can then be replaced at run-time or later in testing without impacting the code (this shows identical size since the replacement won’t impact run-time or the code)).

The motivation to combine Alves and Bowman is to add testing by using dummy data.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the dummy data of Bowman in order to obtain the predictable result of adding testing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Bowman.

Regarding claim 17, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 12.
Alves in view of Shimoi, Auerbach and Akiyama does not expressly disclose:
wherein the management request processing unit transmit the dummy data, the stream identifier, and the information about the I/O worker to the client, wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server.
However, Bowman teaches:
wherein the management request processing unit transmit the dummy data (Bowman Paragraph [4230], data handlers can be created to return dummy data), the stream identifier (Bowman Paragraph [4235], attribute an object writes to the stream is its CLASS_ID), and the information about the I/O worker to the client (Bowman Paragraph [3655], work or allocation thread runs on the queue and makes calls), wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server (Bowman Paragraph [4230], data handlers can be created to return dummy data, these can then be replaced at run-time or later in testing without impacting the code (this shows identical size since the replacement won’t impact run-time or the code)).

The motivation to combine Alves and Bowman is to add testing by using dummy data.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the dummy data of Bowman in order to obtain the predictable result of adding testing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Bowman.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi, Auerbach, Akiyama and Kursawe et al., Patent Application Publication No. 2001/0039630 (hereinafter Kursawe).

Regarding claim 7, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 1.
Alves in view of Shimoi, Auerbach and Akiyama further teaches:
wherein receiving the read request from the client is configured to receive a read request corresponding to a maximum number of asynchronous readahead operations from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events, Paragraph [0485] asynchronous nature of event-driven applications (this shows that the asynchronous operations are considered events which have a maximum number)),
Alves in view of Shimoi, Auerbach and Akiyama does not expressly disclose:
which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server.

which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server (Kursawe Paragraph [0036], where t is the maximum number of traitors in the asynchronous network and k, with n>k>t, the number of participating network, Paragraph [0119], processing time is expensive compared to network delay, one can use communication instead of computation).
The claimed invention and Kursawe are from the analogous art of asynchronous systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Kursawe to have combined Alves and Kursawe.
The motivation to combine Alves and Kursawe is to improve communication by looking at network delay.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the network delay of Alves in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Kursawe.

Regarding claim 18, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 12.
Alves in view of Shimoi, Auerbach and Akiyama further teaches:
wherein the management request processing unit receives a read request corresponding to a maximum number of asynchronous readahead operations from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events),
Alves in view of Shimoi, Auerbach and Akiyama does not expressly disclose:

However, Kursawe teaches:
which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server (Kursawe Paragraph [0036], where t is the maximum number of traitors in the asynchronous network and k, with n>k>t, the number of participating network, Paragraph [0119], processing time is expensive compared to network delay, one can use communication instead of computation).
The claimed invention and Kursawe are from the analogous art of asynchronous systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Kursawe to have combined Alves and Kursawe.
The motivation to combine Alves and Kursawe is to improve communication by looking at network delay.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the network delay of Alves in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Kursawe.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi, Auerbach, Akiyama and Lee et al., Patent Application Publication No. 2015/0242437 (hereinafter Lee).

Regarding claim 9, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 8.

wherein receiving the read request from the client is configured to receive the read request that includes readahead position information, readahead size information, or both.
However, Lee teaches:
wherein receiving the read request from the client is configured to receive the read request that includes readahead position information, readahead size information (Lee Paragraph [0026], performing a readahead operation on the file using the offset and the readahead size information included in the change request, and transmitting data read in advance to the client), or both.
The claimed invention and Lee are from the analogous art of systems using readahead.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alves and Lee to have combined Alves and Lee.  One of ordinary skill in the art would recognize the benefits of using readahead information in a request.

Regarding claim 20, Alves in view of Shimoi, Auerbach and Akiyama teaches parent claim 19.
Alves in view of Shimoi, Auerbach and Akiyama does not expressly disclose:
wherein the management request processing unit receives the read request that includes readahead position information, readahead size information, or both.
However, Lee teaches:
wherein the management request processing unit receives the read request that includes readahead position information, readahead size information (Lee Paragraph [0026], performing a readahead operation on the file using the offset and the readahead size information included in the change request, and transmitting data read in advance to the client), or both.
The claimed invention and Lee are from the analogous art of systems using readahead.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi and Akiyama.

Regarding claim 10, Alves teaches:
sending, by the client to a storage server (Alves Paragraph [0554], real-time application server can provide an event tuple utility service, with which the client can request for the creation of an event Id), a stream generation request having a corresponding file (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue);
receiving, by the client (Alves Paragraph [0554], real-time application server can provide an event tuple utility service, with which the client can request for the creation of an event Id), a stream identifier and information about an Input/Output (I/O) worker (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”), each corresponding to the stream generation request, from the storage server (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”);
sending, by the client (Alves Paragraph [0554], real-time application server can provide an event tuple utility service, with which the client can request for the creation of an event Id), a read request corresponding to a maximum number of asynchronous readahead operations to the storage Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events), the read request including the stream identifier, the information about the I/O worker (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types), or both; and
sends the read request corresponding to the calculated maximum number of asynchronous readahead operations to the storage server (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events).
Alves does not expressly disclose:
An adaptive prefetching method, the adaptive prefetching method being performed by a client in a distributed file system, comprising:
receiving, by the client, data that is read when the I/O worker corresponding to the read request performs adaptive prefetching, from the storage server,
However, Shimoi teaches:
An adaptive prefetching method, the adaptive prefetching method being performed by a client in a distributed file system (Shimoi Paragraph [0063], prefetch control function transmits the decided change value of the number of prefetch blocks (M) to the prefetch control unit 38), comprising:
receiving, by the client (Shimoi Paragraph [0048], information processing device 1 is connected to a server/host 31), data that is read when the I/O worker corresponding to the read request performs adaptive prefetching, from the storage server (Shimoi Paragraph [0071], unit (I/O size) in which the prefetch control unit 38 reads data from the disk 39 into the cache memory 34 does not need to match a unit in which the server/host 31 reads data from the cache memory 34, Paragraph [0061], prefetch assigned with "identification number"),
The claimed invention and Shimoi are from the analogous art of prefetch systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alves and Shimoi to have combined Alves and Shimoi.
The motivation to combine Alves and Shimoi is to improve processing by using prefetching.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the perfecting of Shimoi in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Shimoi.
Alves does not expressly disclose:
wherein sending the read request is configured such that the client calculates the maximum number of asynchronous readahead operations based on a time taken to receive the read data after sending the stream generation request and a time taken for the storage server to process the stream generation request, and
However, Akiyama teaches:
wherein sending the read request is configured such that the client calculates the maximum number of asynchronous readahead operations based on a time taken to receive the read data after sending the stream generation request and a time taken for the storage server to process the stream generation request (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), and

The motivation to combine Alves and Akiyama is to improve streaming by determining a processing time.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the processing time of Akiyama in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Akiyama.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 7-9, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 7-8, Applicant argues that the references of record do not disclose all the features of the claim specifically pointing to “a device configured for calculating a required request-response time” and “calculating a maximum number of asynchronous readahead operations”, the Examiner disagrees.  Akiyama teaches calculating a processing time required to process the stream data in real time (Paragraph [0121]).  This shows that Akiyama teaches the claimed processing time since the processing time of Akiyama is directed to processing the stream data.  Akiyama further teaches a plurality of stream processing platforms that process stream data and provide a short response time (Paragraph [0119]).  The claimed response time appears to be the time taken to receive the response (result information).  This claimed calculation appears to be a measure of time rather than a calculation since it is the amount of time take to receive the result.  Therefore, the response time disclosed in Akiyama which is based on 
On pages 8-9, Applicant argues that Auerbach is not analogous art, the Examiner disagrees.  Applicant states that the Auerbach reference would not logically have commended itself to an inventor’s attention in considering problems related to client-server communication, the Examiner also disagrees.  Applicant’s claims are directed to sending and receiving data associated with data streams.  Auerbach discloses reading data from an input port, apply a worker method to the data and commit the results to an output stream (Paragraph [0143]).  This shows that Auerbach is analogous art since Auerbach discloses I/O workers that relate to data streams.  It is not clear how reading and outputting data (sending and receiving) is not related to the claimed invention when the results (data) are outputted to a stream.  Therefore, Auerbach is analogous art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirabayashi et la., Patent Application Publication No. 2018/0165358.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164